Ex.-10.1







AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of September 20, 2013 (this “Amendment”), by and among
Epicor Software Corporation (f/k/a Eagle Parent, Inc.), a Delaware corporation
(the “Borrower”), EGL Holdco, Inc., a Delaware corporation (“Holdings”), the
Incremental Lender (as defined below), the Guarantors and the Administrative
Agent, to the Credit Agreement, dated as of May 16, 2011, as amended by
Amendment No. 1 to Credit Agreement, dated as of March 7, 2013, among the
Borrower, Holdings, Royal Bank of Canada, as administrative agent and collateral
agent, and each lender from time to time party thereto (the “Credit Agreement”).
Terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement unless otherwise defined herein.
W I T N E S S E T H:
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested that increases in the Revolving Credit Commitments in the amount of
$13,000,000 be made available to the Borrower, and the Administrative Agent and
the Incremental Lender (as defined below) have agreed, upon the terms and
subject to the conditions set forth herein, that Credit Suisse AG, Cayman
Islands Branch (the “Incremental Lender”) will provide the Incremental Revolving
Commitment (as defined below), and as permitted by Section 2.14 of the Credit
Agreement, the Credit Agreement will be amended as set forth herein without
additional consent or approval of the other Lenders;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Incremental Revolving Commitment
Subject to the terms and conditions set forth herein, the Incremental Lender
agrees to provide a revolving credit commitment in an amount equal to the amount
set forth under the heading “Incremental Revolving Commitment” opposite the
Incremental Lender’s name on Annex I hereto (such commitment, the “Incremental
Revolving Commitment”), such that its total Revolving Credit Commitment on the
Amendment No. 2 Effective Date (as defined below) shall be the amount set forth
under the heading “Total Revolving Credit Commitment” opposite such Lender’s
name on Annex I hereto.
ARTICLE II    

Joinder and Amendment of the Credit Agreement
Subject to the terms and conditions set forth herein, on the Amendment No. 2
Effective Date:
(a)    The Incremental Revolving Commitment shall be deemed to be an Incremental
Revolving Commitment (as defined in the Credit Agreement), the Incremental






--------------------------------------------------------------------------------




Lender shall be deemed to be an Incremental Revolving Lender (as defined in the
Credit Agreement) and this Amendment shall be deemed to be an Incremental
Facility Amendment (as defined in the Credit Agreement), in each case, for all
purposes of the Credit Agreement and the other Loan Documents. The Incremental
Revolving Commitment shall be on identical terms (including pricing) as the
Revolving Credit Commitments as in effect immediately prior to the effectiveness
of this Amendment.
(b)    Schedule 2.01(c) (Revolving Credit Commitments) to the Credit Agreement
is hereby amended by supplementing such schedule with the information contained
in Annex I hereto. After giving effect to such Incremental Revolving Commitment,
the aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be increased on the Amendment No. 2 Effective Date from $75,000,000 to
$88,000,000.
ARTICLE III    

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) on which:
(a)    The Administrative Agent (or its counsel) shall have received from (i)
the Incremental Lender, (ii) the Administrative Agent, (iii) the Borrower, (iv)
Holdings and (v) each other Loan Party, (x) a counterpart of this Amendment
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Incremental Lender, a written opinion of Kirkland &
Ellis LLP, New York counsel to the Loan Parties (A) dated as of the Amendment
No. 2 Effective Date, (B) addressed to the Administrative Agent, the Collateral
Agent and the Incremental Lender and (C) in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (1), (2) and (3) below:
(1)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or (B)
in the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each

-2-



--------------------------------------------------------------------------------




such Loan Party, or in the alternative (other than in the case of the Borrower),
a certificate stating that such certificate or articles of incorporation or
organization have not been amended since the Amendment No. 1 Effective Date;
(2)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Amendment No. 2 Effective Date and certifying:
(i)    that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment No. 2
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or in the alternative (other than in
the case of the Borrower), certifying that such bylaws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) have not been amended since the Amendment No. 1 Effective Date,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of this Amendment or any other document delivered in connection
herewith to which such person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Amendment No. 2 Effective Date,
(iii)    that the certificate or articles of incorporation, certificate of
limited partnership, articles of incorporation, certificate of formation or
other equivalent organizational documents of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above, and
(iv)    as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such Loan Party; and
(3)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above.
(d)    All reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) of the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby shall have been paid, to the extent invoiced.

-3-



--------------------------------------------------------------------------------




(e)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five (5)
Business Days prior to the Amendment No. 2 Effective Date.
(f)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of the date hereof, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(g)    At the time of and immediately after giving effect to this Amendment, no
Default shall exist or would result from the Amendment.
(h)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (f)
and (g) of this Article III.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date.
ARTICLE IV    

Representation and Warranties.
After giving effect to the amendments contained herein, on the Amendment No. 2
Effective Date the Borrower hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party and constitutes the
legal, valid and binding obligations of each Loan Party enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity; (b) the representations
and warranties set forth in Article V of the Credit Agreement are true and
correct in all material respects on and as of the Amendment No. 2 Effective Date
with the same effect as though made on and as of the Amendment No. 2 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date) provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
and (c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.

-4-



--------------------------------------------------------------------------------




ARTICLE V    

Miscellaneous
Section 5.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement or the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms. This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.
Section 5.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 5.3.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.4.    Reaffirmation. Each Loan Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and (ii) its guarantee of the Obligations under each Guaranty, as applicable,
and its grant of Liens on the Collateral to secure the Obligations pursuant to
the Collateral Documents.





-5-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
EPICOR SOFTWARE CORPORATION,
    as the Borrower
By:    /s/ Vincent Lowder            
Name: Vincent D. Lowder
    Title: Vice President and Assistant General Counsel
EGL HOLDCO, INC.,
    as Holdings
By:    /s/ Vincent Lowder            
Name: Vincent D. Lowder
    Title: Assistant Secretary and Treasurer
EPICOR INTERNATIONAL HOLDINGS, INC.,
    as a Guarantor
By:    /s/ Vincent Lowder            
Name: Vincent D. Lowder
    Title: President
CRS RETAIL SYSTEMS, INC.,
    as a Guarantor
By:    /s/ Vincent Lowder            
Name: Vincent D. Lowder
    Title: Secretary and Treasurer
EPICOR CANADA HOLDCO, INC.,
    as a Guarantor
By:    /s/ Vincent Lowder            
Name: Vincent D. Lowder
    Title: Vice President and Secretary

[Signature Page to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
    as Incremental Lender
By:    /s/ Doreen Barr            
Name: Doreen Barr
    Title: Authorized Signatory


By:    /s/ Alex Verdone            
Name: Alex Verdone
    Title: Authorized Signatory


 

[Signature Page to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
    as Administrative Agent and Collateral Agent
By:    /s/ Ann Hurley            
Name: Ann Hurley
    Title: Manager, Agency





[Signature Page to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

ANNEX I



Name of Lender
Incremental Revolving Commitment
Total Revolving Credit Commitment


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$13,000,000.00
$13,000,000.00





